Citation Nr: 1123218	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  08-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected residuals of pneumonia with empyema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for hypertension.  The Veteran disagreed and perfected this appeal.


FINDINGS OF FACT

1.  The Veteran did not sustain a hypertensive injury or disease in service, or manifest chronic high blood pressure symptoms in service.

2.  Hypertension did not manifest to a compensable degree within one year of service separation in September 1967.  

3.  Symptoms of a hypertension disorder were not continuous after service separation, and did not manifest for many years after separation from service until 2002.

4.  The hypertension disorder is not causally or etiologically related to service.

5.  The current hypertension disorder is not causally or etiologically related to the service-connected residuals of pneumonia with empyema.


CONCLUSION OF LAW

Hypertension disorder was not incurred in or aggravated by active service, nor is it otherwise causally related to service or to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The record shows that through a VCAA letter dated August 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The VCAA letter to the appellant was provided in August 2006 prior to the initial unfavorable decision in November 2006.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the August 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  For these reasons, the Board finds the VCAA duty to notify the Veteran has been fulfilled.

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence, in addition to the Social Security Administration's disability determination and underlying medical evidence which contained the private treatment reports of Dr. C.  The Board finds that the record as it stands includes adequate competent evidence to decide the case and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran has not been afforded with a VA examination to determine whether the claimed hypertension disorder is related to service.  In this regard, the Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i).

As will be explained below, the Veteran's service treatment records are negative for any symptomatology related to hypertension.  The weight of the evidence reflects that even the symptoms of this disorder did not appear until many years after service.  Most importantly, the Veteran essentially claims that his hypertension has been aggravated by his "emphysema" disorder, which, as will be discussed extensively below, is not the respiratory disorder (residuals of pneumonia with empyema) for which the Veteran has been granted service connection.  In addition, there is competent medical opinion evidence relating the Veteran's hypertension to his non-service-connected emphysema (diagnosed also as chronic obstructive pulmonary disorder).  Such competent medical evidence, under the facts of this case, is sufficient to decide the claim.  Under these circumstances, there is no duty to provide a medical examination or obtain a medical opinion.  38 C.F.R. 
§ 3.159(c); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  The Veteran submitted his claim on August 8, 2006.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  

The Veteran contends that his currently diagnosed "emphysema" disorder has aggravated his currently diagnosed hypertension disorder.  At the onset, the Board must review for what disability the Veteran is service connected.  

While on active service, the Veteran was hospitalized in November 1965 for pneumonia.  The discharge diagnosis was revised to be more specific: bronchopneumonia, due to beta hemolytic streptococcus, with an additional diagnosis of "empyema."  Following the Veteran's 1968 claim seeking service connection for a lung disorder, entitlement to service connection was granted in July 1968 for residuals of pneumonia with empyema.  Decades later in 2003, the Veteran submitted the first claim seeking an increased rating for what he referred to as his service-connected "emphysema."  See also Claim, August 2006.  Unfortunately, some RO documents repeated this language and referred to the Veteran's "service-connected emphysema."  See August 2006, VCAA notice letter; October 2007, Statement of the Case; May 2009 Supplemental Statement of the Case.  The Board finds that neither the Veteran's misunderstanding as to what was service connected nor VA's scrivener's error has changed the RO's original grant of service connection for residual pneumonia with empyema.  See Rating Decision, July 1968; Rating Decision, May 2004; Rating Decision, November 2006; June 2009 Supplemental Statement of the Case.  The Board will address whether service connection is warranted for hypertension on presumptive, direct, and secondary bases.  Emphysema, for which the Veteran is not service connected, is a lung condition which is accompanied by labored breathing, a husky cough, and frequently by impairment of the heart.  Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996).  

In this case, the Veteran separated from service in September 1967.  Following his original claim seeking service connection for a lung condition as submitted in April 1968, the Veteran was afforded a VA general medical examination in May 1968.  That examination report indicated the Veteran's cardio system was determined to be normal  A March 2002 private treatment report from Dr. C., the Veteran's private physician, noted the Veteran's blood pressure was high and that the physician began medication to treat it.  As the Veteran was diagnosed by his physician with hypertension and prescribed medication in 2002, nearly 35 years after separation from service, his hypertension did not manifest to a degree of 10 percent or more within one year from separation from service.  Therefore, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a hypertension or high blood pressure disorder while in service.  The August 1967 Report of Medical Examination, prepared for release to inactive duty, found his heart and vascular system clinically normal.  The Veteran does not assert, and the record does not provide, any indication that the Veteran's hypertension disorder was manifested during service or causally related to service.  

The record also demonstrates no continuity of symptomatology from service separation to the present time.  Rather, the evidence shows that the Veteran underwent a private physical examination, undated in the record, and Dr. C. noted his blood pressure was up; however the notes included the Veteran's assertion the his blood pressure only went up in the doctor's office ("involuntarily").  The next private treatment report was dated in March 2002 and Dr. C again noted the elevated blood pressure readings.  The private physician then prescribed medication, and subsequent private evaluations noted the Veteran had a history of hypertension.  In no private treatment report did the Veteran attribute the hypertension to service or to any occurrence in service.  The history the Veteran provided prior at the time of the March 2002 private treatment, in which he essentially denied having a high blood pressure problems at all, reflected a post-service onset of hypertension and is of high probative value because it was made for treatment purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Such a prolonged period from service separation (September 1967) until March 2002 without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, the Board finds that the preponderance of the evidence is against findings of in-service hypertension disease or injury, chronic hypertension symptoms in service, or continuous hypertension symptoms after service; therefore, there is no basis to relate the current hypertension disorder directly to service, as there is nothing in service to which the current hypertension disorder could be related, and no continuous symptoms to provide a nexus to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board now will consider service connection on a secondary basis.  The Veteran asserted that his service-connected emphysema "aggravates" or "escalates" the hypertension.  See June 2007, Notice of Disagreement.     

As discussed above, the Veteran is not service-connected for an emphysema disorder, but instead for residuals of pneumonia with empyema.  VA treatment reports of record do not include a diagnosis of emphysema in his medical history; however the Veteran's VA treatment has not been regular and the Veteran made repeated statements to VA clinicians that he was followed privately and only sought VA treatment to fill his prescriptions.  See December 2006, VA primary care note.  Further, in the March 2004 initial evaluation, the Veteran denied a history of emphysema, a November 2004 VA pulmonary consultation noted his complaints of shortness of breath, though the consultation did not reach a diagnosis of emphysema.  

While the Veteran has been diagnosed with a breathing disorder of COPD or emphysema, service connection has not been established for such disorders.  By a December 2006 VA primary care note, the Veteran is noted to have a diagnosis of COPD (chronic obstructive pulmonary disorder), which the VA examiner erroneously described as being service connected.  Private treatment records, on the other hand, as found in the Veteran's Social Security disability underlying evidence, did refer to his having a history of smoking and "emphysema."  See September 2002, chest x-ray study.  The private treatment reports of Dr. C. included the observation in June 2003 that the Veteran was short of breath secondary to his emphysema, in addition to an August 2004 report, by the Veteran to Dr. C. that he was being seen at VA for his "disability for ? pneumonia."  

In September 2006 the Veteran was afforded a fee-based VA respiratory examination.  The fee-based examiner did not refer any review of the claims file and erroneously referred to the Veteran's disability as pneumonia with emphysema.  Following objective testing, the examiner found the pneumonia had resolved, that there was no change in the diagnosis of emphysema, and that there was no complication secondary to the Veteran's pulmonary disease.   

In support of his contention that his "emphysema" aggravated his hypertension, the Veteran attached to his December 2007 substantive appeal a letter, dated nearly three years prior, in January 2005, from Dr. C., his then private physician, who opined the Veteran's "emphysema" was a "contributing factor" to the Veteran's hypertension.  The Board finds that this opinion letter has no probative value in tending to relate the Veteran's hypertension to his service-connected disability of pneumonia with empyema.  The Veteran is not service connected for emphysema, but for residuals of pneumonia with empyema.  Such opinion tends to weigh against the Veteran's claim because it constitutes competent medical opinion evidence relating the Veteran's hypertension to his non-service-connected emphysema.

The January 2005 treatment note from the private physician, Dr. C, is of record, found among the underlying evidence for the Veteran's disability determination.  In January 2005, Dr. C was treating the Veteran for, among other disorders, a recent episode of fainting (syncope), though the Veteran denied having any more such episodes.  The Veteran approached the doctor for a letter about the relationship between his emphysema and his hypertension.  The doctor's notes indicated the Veteran wanted to pursue VA follow-up for "this" and his elevated cholesterol.  The physician's January 2005 treatment report concluded that the note was written.     

In addition, a September 2006 fee-based VA examiner's opinion also tends to weigh against the contention of secondary service connection.  The September 2006 VA examiner's opinion, based upon an objective examination, was that the Veteran's respiratory disease did not have any secondary complications.  

As well, the Board finds that the Veteran is not competent to offer an opinion regarding any causal relationship between his hypertension and his active service, including his service-connected residuals of pneumonia with empyema.  Hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Rucker, 10 Vet. App. at 74.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the competent medical opinion evidence of record that both diagnoses the current disorders and provides medical opinions as to which ones were causing or contributing to the hypertension.  There is no competent medical opinion that relates the hypertension to the service-connected residuals of pneumonia with empyema.  Medical evidence generally is required to establish a complex medical diagnosis or to address questions of medical causation, especially between such complex systems as the coronary and the respiratory systems.  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).    

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection hypertension, on a presumptive, direct, and secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


